Exhibit 10.1

 

Execution Copy

 

Standstill Agreement

 

AGREEMENT

 

This Agreement, dated as of March 26, 2012, is by and among Information Services
Group, Inc., a Delaware corporation (the “Company”), and Double Black Diamond
Offshore Ltd., a limited partnership formed under the laws of the Cayman
Islands, Black Diamond Offshore Ltd., a limited partnership formed under the
laws of the Cayman Islands, Carlson Capital, L.P., a Delaware limited
partnership, Asgard Investment Corp. II, a Delaware corporation, Asgard
Investment Corp., a Delaware corporation, and Clint D. Carlson (collectively,
the “Shareholder Group”).

 

WHEREAS, the Company and the Shareholder Group have determined that the
interests of the Company and its shareholders would be best served by adding
Mr. Guillermo G. Marmol (“Marmol”) to the Board of Directors of the Company (the
“Board”) on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.             Definitions. For purposes of this Agreement:

 

(a)   The terms “Affiliate” and “Associate” have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), provided that neither “Affiliate” nor “Associate” shall include (i) any
person that is a publicly held concern and is otherwise an Affiliate or
Associate by reason of the fact that a principal of any member of the
Shareholder Group serves as a member of the board of directors or similar
governing body of such concern, (ii) such principal in its capacity as a member
of the board of directors or other similar governing body of such concern or
(iii) any entity which is an Associate solely by reason of clause (1) of the
definition of Associate in Rule 12b-2; the terms “beneficial owner” and
“beneficial ownership” shall have the respective meanings as set forth in
Rule 13d-3 promulgated by the SEC under the Exchange Act; and the terms “person”
or “persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture, the
media, estate, trust, association, organization or other entity of any kind or
nature, including any governmental authority.

 

(b)   “Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

(c)   “NASDAQ” means The NASDAQ Stock Market LLC.

 

(d)   “Ownership Interest” means, with respect to the Common Stock, having
beneficial ownership of the Common Stock.

 

--------------------------------------------------------------------------------


 

(e)   “Standstill Period” means the period from the date hereof until the
earlier of (i) March 26, 2013, (ii) 60 days prior to the date of the 2013 annual
meeting or, if the Company adopts advance notice bylaw provisions, 60 days prior
to the last day upon which a notice to the Secretary of the Company of
nominations of persons for election to the Board or the proposal of business at
the 2013 annual meeting of the Company would be considered timely under such
advance notice bylaw provisions and (iii) such date, if any, as the Company has
breached in any material respect any of its representations, warranties,
commitments or obligations set forth in Sections 2, 4 or 8 hereof and such
breach has not been cured within 10 days following written notice of such breach
so long as such breach is curable.

 

2.             Representations and Warranties of the Company. The Company
represents and warrants as follows as of the date hereof:

 

(a)   The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

 

(b)   This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.

 

(c)   The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree, in each case that is applicable to the Company, or
(ii) result in any material breach or material violation of, or constitute a
material default (or an event which with notice or lapse of time or both could
become a material default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a party or by which it is bound and which is
material to the Company’s operations.

 

3.             Representations and Warranties of the Shareholder Group. Each
member of the Shareholder Group severally, and not jointly, represents and
warrants with respect to himself or itself as follows as of the date hereof:

 

(a)   Such party has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such party, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

 

(b)   This Agreement has been duly and validly authorized, executed, and
delivered by such party, constitutes a valid and binding obligation and
agreement of such party, and is enforceable against such party in accordance
with its terms, except as enforcement thereof may

 

2

--------------------------------------------------------------------------------


 

be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws affecting the rights of creditors and
subject to general equity principles.

 

(c)   The execution, delivery and performance of this Agreement by such party
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to him or it, or (ii) result in any
material breach or material violation of, or constitute a material default (or
an event which with notice or lapse of time or both could become a material
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, (A) any organizational document, if an entity, or (B) any agreement,
contract, commitment, understanding or arrangement, in each case to which he or
it is a party or by which he or it is bound and which is material to the
Shareholder Group’s business or operations.

 

(d)   As of the date hereof, such party is the beneficial owner of the number of
shares of Common Stock as set forth on the applicable cover page (including any
cross-referenced information) relating to such party in the most recent report
of beneficial ownership of Common Stock on Amendment No. 2 to Schedule 13D,
filed by members of the Shareholder Group with the SEC on January 11, 2012 (as
amended, the “Schedule 13D”). Except for (i) those Affiliates and Associates of
such member with respect to whom a cover page is included in the Schedule 13D or
(ii) as previously disclosed in writing to the Company, to the actual knowledge
of the Shareholder Group after reasonable inquiry, no other Affiliate or
Associate of such member beneficially owns any shares of Common Stock.

 

(e)           There are no direct or indirect compensation and other monetary
agreements, arrangements and understandings during the past three years, and no
other material relationships, between or among the Shareholder Group, on the one
hand, and Marmol, and his respective Affiliates and Associates, or others acting
in concert therewith, on the other hand.

 

4.             Appointment of Directors; Related Matters. (a) As soon as
reasonably practicable, but in any event within ten business days from the date
hereof (the “Appointment Date”), the Board shall:

 

(i)            appoint Marmol as a Class III director (term expiring in 2013)
and adopt a resolution appointing him to the Audit Committee of the Board
(subject to qualification as an audit committee financial expert under NASDAQ
listing rules), in each case effective as of the Appointment Date; and

 

(ii)           adopt a resolution in accordance with the Company’s Certificate
of Incorporation and Bylaws increasing the size of the Board to a total of seven
directors in order to accommodate Marmol’s appointment as a director of the
Company pursuant to Section 4(a)(i) hereof, effective as of the Appointment
Date.

 

(b)   The Company agrees that, during the Standstill Period, the Company will
not change the Class year of Marmol as a director unless (i) the Shareholder
Group has consented to such change or (ii) such change would extend the term of
Marmol’s term as a director.  The Company agrees that, during the Standstill
Period, the Company will not remove Marmol from

 

3

--------------------------------------------------------------------------------


 

any committee of the Board on which Marmol has been appointed to pursuant to
Sections 4(a)(i) hereof without the prior consent of the Shareholder Group, so
long as Marmol continues to meet all the legal and listing requirements for
service on any such committee.

 

5.             Voting. During the Standstill Period, at all shareholder meetings
where the matters described in this Section 5 will be voted on during such time
as Marmol serves as a director of the Company, each member of the Shareholder
Group shall cause all shares of Common Stock beneficially owned by it or its
respective Affiliates or Associates, to be present for quorum purposes and to be
voted in favor of all directors nominated by the Board for election.

 

6.             Standstill. Each member of the Shareholder Group agrees that
other than as may be required by applicable law, order or regulation, during the
Standstill Period, he or it will not, and he or it will cause each of such
person’s Affiliates or agents or other persons acting on his or its behalf not
to, and will use commercially reasonable efforts to cause his or its respective
Associates not to:

 

(a)   acquire, offer to acquire or agree to acquire, alone or in concert with
any other individual or entity, by purchase, tender offer, exchange offer,
agreement or business combination or any other manner, beneficial ownership of
any securities of the Company or any securities of any Affiliate of the Company,
if, after completion of such acquisition or proposed acquisition, such party
would beneficially own, or have the right to acquire beneficial ownership of,
more than 14.99% of the outstanding Common Stock (based on the latest annual or
quarterly report of the Company filed with the SEC pursuant to Section 13 or
15(d) of the Exchange Act);

 

(b)   submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

 

(c)   form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than solely
with other members of the Shareholder Group or one or more Affiliates of a
member of the Shareholder Group with respect to the Common Stock currently owned
as set forth in Section 3(d) hereof or acquired in the future (subject to the
limitations set forth in Section 6(a) hereof) or to the extent such a group may
be deemed to result with the Company or any of its Affiliates as a result of
this Agreement;

 

(d)   solicit proxies or written consents of shareholders, or otherwise conduct
any nonbinding referendum with respect to the Common Stock, or make, or in any
way participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the

 

4

--------------------------------------------------------------------------------


 

Board at any shareholder meeting; provided that that the foregoing shall not be
deemed to restrict such actions in connection with any Board-approved proposal
for a merger or sale of the Company, change in control of the Company,
recapitalization, acquisition or disposition by the Company or liquidation of
the Company that is submitted for approval or adoption by the stockholders of
the Company;

 

(e)   call, seek to call, or to request the calling of, a special meeting of the
shareholders of the Company, or seek to make, or make, a shareholder proposal at
any meeting of the shareholders of the Company or make a request for a list of
the Company’s shareholders (or otherwise induce, encourage or assist any other
person to initiate or pursue such a proposal or request) or otherwise acting
alone, or in concert with others, seek to control or influence the governance or
policies of the Company, except as expressly permitted by this Agreement;
provided that that the foregoing shall not be deemed to restrict such actions in
connection with any Board-approved proposal for a merger or sale of the Company,
change in control of the Company, recapitalization, acquisition or disposition
by the Company or liquidation of the Company that is submitted for approval or
adoption by the stockholders of the Company;

 

(f)    effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or cause or
participate in (i) any acquisition of any material assets or businesses of the
Company or any of its subsidiaries, (ii) any tender offer or exchange offer,
merger, acquisition or other business combination involving the Company or any
of its subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries; provided that that the foregoing shall not be deemed to
restrict such actions in connection with any Board-approved proposal for a
merger or sale of the Company, change in control of the Company,
recapitalization, acquisition or disposition by the Company or liquidation of
the Company that is submitted for approval or adoption by the stockholders of
the Company;

 

(g)   publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 5 hereof or this Section 6, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Shareholder Group or
their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;

 

(h)   publicly disparage any member of the Board or management of the Company
(including, without limitation, making any critical statements of the Company’s
business, strategic direction or compensation practices), provided that this
provision shall not apply to compelled testimony, either by legal process,
subpoena or otherwise, or to communications that are required by an applicable
legal obligation and are subject to contractual provisions providing for
confidential disclosure; provided that that the foregoing shall not be deemed to
restrict such actions in connection with any Board-approved proposal for a
merger or sale of the Company,

 

5

--------------------------------------------------------------------------------


 

change in control of the Company, recapitalization, acquisition or disposition
by the Company or liquidation of the Company that is submitted for approval or
adoption by the stockholders of the Company;

 

(i)    enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other person
that engages, or offers or proposes to engage, in any of the foregoing; or

 

(j)    take or cause or induce or assist others to take any action inconsistent
with any of the foregoing.

 

7.             Company Policies. (a)  The members of the Shareholder Group
acknowledge that they are aware that United States securities laws prohibit any
person who has material non-public information about a company from purchasing
or selling any securities of such company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

 

(b)   The members of the Shareholder Group acknowledge that they will not be
entitled to receive any non-public information from the Company or Marmol.

 

8.             Non-Disparagement. During the Standstill Period, the Company
shall not publicly disparage any member of the Shareholder Group or any member
of the management of the Shareholder Group, provided that this provision shall
not apply to compelled testimony, either by legal process, subpoena or
otherwise, or to communications that are required by an applicable legal
obligation and are subject to contractual provisions providing for confidential
disclosure.

 

9.             SEC Filings. The members of the Shareholder Group shall promptly
file an amendment to the Schedule 13D reporting entry into this agreement,
amending applicable items to conform to their obligations hereunder and
appending or incorporating by reference this Agreement as an exhibit thereto.
Such members of the Shareholder Group shall provide the Company with a
reasonable opportunity to review and comment on such amendment in advance of
filing, and shall accept any such reasonable and timely comments of the Company.

 

10.           Reimbursement of Expenses. All costs and expenses incurred in
connection with this Agreement and all matters related hereto will be paid by
the party incurring such cost or expense.

 

11.           Specific Performance. Each party hereto acknowledges and agrees,
on behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties will be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent and enjoin breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

 

6

--------------------------------------------------------------------------------


 

12.           Jurisdiction. Each party hereto agrees, on behalf of itself and
its Affiliates, that any actions, suits or proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby will be
brought solely and exclusively in any state or federal court in the State of
Delaware (and the parties agree on behalf of themselves and their respective
Affiliates not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 16 hereof will be effective service of process for any such action,
suit or proceeding brought against any party in any such court. Each party, on
behalf of itself and its Affiliates, irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby, in the state or
federal courts in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

 

13.           Applicable Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Delaware applicable to contracts executed and to be performed wholly within such
state, without giving effect to the choice of law principles of such state.

 

14.           Counterparts; Facsimile or Electronic Signatures. This Agreement
may be executed in two or more counterparts which together shall constitute a
single agreement. Facsimile or electronic (i.e., PDF) signatures shall be as
effective as original signatures.

 

15.           Entire Agreement; Amendment and Waiver; Successors and Assigns.
This Agreement contains the entire understanding of the parties hereto with
respect to, and supersedes all prior agreements relating to, its subject matter.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

 

16.           Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served,
(a) if given by telecopy, when such telecopy is transmitted to the telecopy
number set forth below, or to such other telecopy number as is provided by a
party to this Agreement to the other parties pursuant to notice given in
accordance with the provisions of this Section 16, and the appropriate
confirmation is received, or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
Section 16, or at such other address as is provided by a party to this Agreement
to the other parties pursuant to notice given in accordance with the provisions
of this Section 16:

 

7

--------------------------------------------------------------------------------


 

if to the Company:

 

Information Services Group, Inc.
Two Stamford Plaza
281 Tresser Boulevard
Stamford, CT 06901
Facsimile: (203) 517-3199
Attention: Michael. P Connors

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Ave.
New York, NY 10017
Facsimile: (212) 455-2502
Attention: Edward J. Chung

 

if to the Shareholder Group or any member thereof:

 

Carlson Capital, L.P.
2100 McKinney Avenue
Dallas, TX 75201

Facsimile: (214) 932-9712
Attention: Steven J. Pully

 

with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022

Facsimile: (212) 593-5955
Attention: David E. Rosewater , Esq.

 

17.           No Third-Party Beneficiaries. Nothing in this Agreement is
intended to confer on any person other than the parties hereto or their
respective successors and assigns, and their respective Affiliates to the extent
provided herein, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

 

COMPANY:

 

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ Michael P. Connors

 

Name:

Michael P. Connors

 

Title:

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

DOUBLE BLACK DIAMOND OFFSHORE LTD.

 

 

 

 

 

By:

Carlson Capital, L.P., its investment manager

 

 

 

 

 

By:

/s/ Clint D. Carlson

 

 

 

Name:

Clint D. Carlson

 

 

 

Title:

President

 

 

 

 

 

BLACK DIAMOND OFFSHORE LTD.

 

 

 

 

 

By:

Carlson Capital, L.P., its investment manager

 

 

 

 

 

By:

/s/ Clint D. Carlson

 

 

 

Name:

Clint D. Carlson

 

 

 

Title:

President

 

 

 

 

 

CARLSON CAPITAL, L.P.

 

 

 

 

 

By:

/s/ Clint D. Carlson

 

 

Name:

Clint D. Carlson

 

 

Title:

President

 

 

 

 

 

ASGARD INVESTMENT CORP. II

 

 

 

By:

/s/ Clint D. Carlson

 

 

Name:

Clint D. Carlson

 

 

Title:

President

 

 

 

 

 

ASGARD INVESTMENT CORP.

 

 

 

By:

/s/ Clint D. Carlson

 

 

Name:

Clint D. Carlson

 

 

Title:

President

 

 

 

CLINT D. CARLSON

 

 

 

 

/s/ Clint D. Carlson

 

--------------------------------------------------------------------------------